Appeal by defendant from a judgment of the County Court, Westchester County, rendered April 21, 1976, convicting him of burglary in the third degree, grand larceny in the third degree and criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of stolen property in the second degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. In accordance with subdivision 2 of section 165.60 of the Penal Law, as it read on the date of defendant’s conviction, he could not have been convicted of both grand larceny and criminal possession of stolen property with respect to the same property. (We note that subdivision 2 of section 165.60 has since bean amended to delete that restriction [L 1976, ch 375, § 1].) Therefore, his conviction under the grand larceny count *658of the indictment requires the dismissal of the count charging criminal possession of stolen property in the second degree. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.